COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-10-048-CV
 
IN
RE JOE SHANNON, JR.,                                                       RELATOR
CRIMINAL DISTRICT
ATTORNEY, 
TARRANT COUNTY, TEXAS
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and motion for temporary stay and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for temporary stay are denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL:  LIVINGSTON, GARDNER, and WALKER, JJ.
 
DELIVERED:  March 2, 2010




     [1]See
Tex. R. App. P. 47.4.